            Case 6:20-cv-00665-ADA Document 12 Filed 08/07/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 KOSS CORPORATION,
                                                       Case No.       6:20-cv-00665
                 Plaintiff,

       v.

 APPLE INC.,                                           JURY TRIAL DEMANDED

                 Defendant.



                   DEFENDANT APPLE INC.’S MOTION TO STRIKE
                   PLAINTIFF KOSS CORPORATION’S COMPLAINT


I.       INTRODUCTION

         Koss Corporation’s (“Koss”) Complaint repeatedly reveals and relies on confidential

communications that Koss is contractually prohibited from using in this litigation. Because Koss’

Complaint hinges on disclosures that violate its contractual obligations, the Complaint should be

stricken pursuant to Federal Rule of Civil Procedure 12(f).

         As the Complaint (improperly) discloses, in 2017, Koss demanded that Apple Inc.

(“Apple”) take a license to its patents; the parties then engaged in discussions regarding Koss’

allegations of infringement. But missing from the Complaint is a critical fact: the discussions

between Koss and Apple occurred pursuant to a confidentiality agreement that Koss insisted Apple

sign. The Confidentiality Agreement forbids the parties from mentioning the licensing discussions

in litigation for any reason, including to support the filing of a complaint—a prohibition that

survives the termination of the Agreement. Apple honored the Confidentiality Agreement and

engaged in good-faith discussions about why it did not infringe Koss’ patents and why those




4836-9424-3271
            Case 6:20-cv-00665-ADA Document 12 Filed 08/07/20 Page 2 of 8




patents are invalid. Koss, on the other hand, defied its duties and, in filing its Complaint, willfully

breached the very agreement it had insisted Apple sign. Throughout the Complaint, Koss divulges

its confidential communications with Apple. These communications form the only factual basis

for essential elements of its allegations of induced infringement, contributory infringement, and

willfulness. Koss’ patent-infringement lawsuit is incurably infected by these contractual

violations. The Complaint should therefore be stricken, in full, from the Court’s docket.

II.      BACKGROUND

         As revealed in its Complaint, Koss approached Apple in 2017 about a purported desire to

discuss a license to one of Koss’ patents. (See Dkt. No. 1, Compl. ¶¶ 70–73.) As the Complaint

also reveals, Apple engaged in licensing discussions with Koss over the next few years. Koss sent

Apple emails and presentations claiming that Apple infringed the five patents-in-suit here. (See id.

¶ 71.) And Apple responded, laying out its positions as to why it did not infringe and why the

patents are invalid. (See id. ¶¶ 85, 99, 113, 127, 141.) What Koss omits from its Complaint,

however, is that these discussions and exchanges occurred under a confidentiality agreement that

Koss itself demanded, and on which Apple relied.

         The Confidentiality Agreement, which became effective on the date Koss and Apple began

their discussions (see Ex. 1 at preamble), prohibited either party from using in litigation—for any

reason—the content or existence of any of the parties’ “Communications”:

         5. RESTRICTIONS ON USE OF COMMUNICATIONS. . . . [T]he Parties agree
         not to use or attempt to use any Communications, or the existence thereof, in a
         litigation or any other administrative or court proceeding for any purpose.

(Ex. 1 § 5.) “Communications,” in turn, were defined broadly to include any exchange of

information between the parties relating to the “Purpose,” or even any description of the content

of such exchanges:



                                                  2
4836-9424-3271
             Case 6:20-cv-00665-ADA Document 12 Filed 08/07/20 Page 3 of 8




           1. DEFINITION OF COMMUNICATIONS. “Communications” means
           communications, discussions, presentations, documents, or notes exchanged
           between the Parties in any form, whether before or during the Term [of the
           Confidentiality Agreement], in connection with the Purpose, including any other
           materials reflecting the content thereof.

(Id. § 1 (emphasis omitted).) The “Purpose” encompassed any discussions and evaluations

regarding “a potential license, acquisition or other transactions relating to patents that [Koss]

represents it owns or controls.” (Id. at preamble.) When Koss filed this action on July 22, 2020,

Section 5 of the Confidentiality Agreement was still in force, and it remains in force today. 1

III.       ARGUMENT

           A.     Koss’ Complaint Repeatedly Breaches The Parties’ Confidentiality
                  Agreement By Referring To And Relying On Communications Protected
                  Under That Agreement.

           Despite the explicit terms of the Confidentiality Agreement, Koss’s Complaint refers

repeatedly to prior “communications, discussions, presentations, documents, or notes exchanged

between” Koss and Apple regarding a potential license to Koss’ patents. In fact, Koss’ Complaint

is riddled with allegations it was legally barred from making against Apple. For instance, Koss

alleges that:

       •   “On September 7, 2017 Koss informed Apple that it was infringing U.S. Patent No.
           9,729,959, a parent of several of the Patents-in-Suit.” (Dkt. No. 1, Compl. ¶ 70);

       •   “Koss and its representatives met with Apple a total of four times in Apple’s California
           offices and in the course of those meetings, as well as several additional email exchanges,
           provided Apple with claim charts identifying how Apple infringed certain of Koss’s
           patents, including each of the Patents-in-Suit.” (Id. ¶ 71);

       •   “Prior to the filing of the instant Complaint, Koss informed Apple of its belief that Apple
           was infringing each of the Patents-in-Suit.” (Id. ¶ 72);


1
  On July 8, 2020, Koss notified Apple of its termination of the Confidentiality Agreement. Under
the terms of the contract, the Confidentiality Agreement thus ended on July 22. (Ex. 1 § 14.) The
Confidentiality Agreement also provided, however, that the restriction on the parties’ use of
“Communications” (per Section 5) “shall survive termination and for the avoidance of doubt, shall
run with the patents.” (Id. (emphasis added).)

                                                    3
4836-9424-3271
            Case 6:20-cv-00665-ADA Document 12 Filed 08/07/20 Page 4 of 8




    •    “Apple knew of the ’025 Patent and knew that its use and sale of the Accused Headphones
         infringe at least Claim 1 of the ’025 Patent” (id. ¶ 81)—and identical allegations for each
         of the four other asserted patents. (See id. ¶¶ 95, 109, 123, 137);

    •    “Apple knew that the Accused Headphones were especially made for use in an infringing
         manner prior to the filing of this lawsuit” (id. ¶ 82)—and identical allegations for each of
         the four other asserted patents. (See id. ¶¶ 96, 110, 124, 138); and

    •    “Apple has been aware that it infringes the ’025 Patent since at least March 6, 2019. . . .
         Apple was aware of its infringement of the ’025 Patent . . . through Apple’s own freedom-
         to-operate analysis, initiated, in part, due to the communications Apple was having with
         Koss” (id. ¶ 85)—and identical allegations for each of the four other asserted patents (see
         id. ¶¶ 99, 113, 127, 141).

In total, Koss’ Complaint includes at least eighteen separate allegations that improperly reveal,

describe, and substantively rely on its pre-suit “Communications” with Apple. Each of these

allegations therefore violates Koss’ obligations under its Confidentiality Agreement with Apple.

         Prohibited references to the parties’ pre-suit communications form the core of Koss’

Complaint, and Koss makes no attempt to avoid relying on them. To the contrary, much of Koss’

Complaint relies solely on these communications and cites no other facts to support its allegations.

For example, to plead that Apple induced infringement of Koss’ patents, Koss needed to allege

that Apple knew of the patents before suit. Omega Pats., LLC v. CalAmp Corp., 920 F.3d 1337,

1349 (Fed. Cir. 2019) (“Liability for inducement can only attach if the defendant knew of the

patent and knew . . . that the induced acts constitute . . . infringement.”) (citations and internal

quotation marks omitted). It attempted to do so only by referring to the parties’ protected

communications. (Dkt. No. 1, Compl. ¶¶ 81, 95, 109, 123, 137.) To plead that Apple contributed

to infringement of Koss’ patents, Koss again needed to allege pre-suit knowledge. Fujitsu Ltd. v.

Netgear Inc., 620 F.3d 1321, 1326 (Fed. Cir. 2010) (“To establish contributory infringement, the

patent owner must show . . . that the accused infringer had knowledge of the patent . . . .”) (citation

omitted). And again, Koss attempted to do so only by referring to the parties’ protected

communications. (Dkt. No. 1, Compl. ¶¶ 82, 96, 110, 124, 138.) And finally, to plead that Apple

                                                  4
4836-9424-3271
            Case 6:20-cv-00665-ADA Document 12 Filed 08/07/20 Page 5 of 8




acted willfully, Koss went to the well yet again—it based its willfulness allegations solely on

communications it had explicitly agreed not to use. (Id. ¶¶ 85, 99, 113, 127, 141.) None of Koss’

claims for induced, contributory, and willful infringement for any of the five patents-in-suit cites

any facts other than those that constitute a direct violation of the parties’ Confidentiality

Agreement.

         B.      The Appropriate Remedy For Koss’ Deliberate Violation Of The
                 Confidentiality Agreement Is To Strike Koss’ Complaint.

         Koss should not be permitted to benefit from its own contractual violations, and to prevent

such an inequitable result, the entire Complaint should be stricken. This Court may strike from a

complaint allegations, like Koss’, that are “immaterial [and] impertinent” to this suit. Fed. R. Civ.

P. 12(f). Indeed, courts have repeatedly stricken as “immaterial”—and “potentially prejudicial”—

allegations relating to confidential discussions such as those at issue here. IP Cube Partners Co.

v. Telecomm. Sys., No. 15-cv-6334, 2016 WL 3248500, at *4 (S.D.N.Y. June 13, 2016) (striking

allegations concerning conduct during settlement negotiations); see, e.g., Grid One Sols. v. Elster

Amco Water, No. 15-cv-3452, 2015 WL 8294040, at *4 (N.D. Cal. Dec. 9, 2015) (striking

allegations concerning confidential settlement communications).

         In this case, Koss’ improper disclosure and violation of the Confidentiality Agreement is

so pervasive that striking the entire Complaint is warranted. Where, as here, a party has violated a

confidentiality agreement in pleading its case, “striking the [complaint] in full is the most effective

and efficient way to steer th[e] litigation . . . so that [the plaintiff] can satisfy its pleading

requirements . . . and also comply with the terms of the” agreement or stipulated order. GVB MD

v. Aetna Health Inc., No. 19-22357, 2020 WL 1692635, at *2, 4 (S.D. Fla. Apr. 7, 2020) (striking

a complaint in its entirety, with leave to amend). An effective dismissal is also the most equitable

remedy here: Koss’ induced-, contributory-, and willful-infringement claims for every single


                                                  5
4836-9424-3271
            Case 6:20-cv-00665-ADA Document 12 Filed 08/07/20 Page 6 of 8




patent-in-suit rely solely on material included in violation of the Confidentiality Agreement. These

allegations make up the overwhelming bulk of Koss’ claims against Apple, and thus “taint the

entire pleading,” Hunt v. Sunny Delight Beverages Co., No. 8:18-cv-557, 2018 WL 6786265, at

*4–5 (C.D. Cal. Dec. 18, 2018) (declining to “sift through the [complaint] to determine if any

allegations [were] divorced from Plaintiffs’ misconduct” under Rule 11, and thus striking the

complaint in full, without prejudice). But for Koss’ willful violation of the parties’ Confidentiality

Agreement, it would not have been able to file its Complaint in this case.

         Faced with Koss’ manifest willingness to violate the parties’ Confidentiality Agreement,

Apple has sought relief by filing a lawsuit in the Northern District of California. That lawsuit seeks

an injunction prohibiting Koss from further breaches of the Confidentiality Agreement. Because

Koss’ Complaint in this Court was filed in violation of the parties’ Confidentiality Agreement, and

should therefore be stricken, Apple’s California complaint also seeks a declaratory judgment

intended to resolve the parties’ disputes regarding Koss’ patents in the forum where those disputes

arose. But the improper filing of Koss’ Complaint in this Court requires a remedy only this Court

can provide—for as long as Koss’ Complaint remains on record, Koss will have continued to “use”

certain information in violation of its contractual obligations.

IV.      CONCLUSION

         After signing the Confidentiality Agreement, Apple rightfully expected that it could engage

in licensing discussions with Koss, and that those discussions would not later be twisted and used

against it. Koss’ Complaint flaunts the parties’ Confidentiality Agreement and seeks to profit from

its own contractual breaches. The Complaint should be stricken in full from the Court’s docket.




                                                  6
4836-9424-3271
            Case 6:20-cv-00665-ADA Document 12 Filed 08/07/20 Page 7 of 8




Date: August 7, 2020                   Respectfully submitted,

                                       By: /s/ Steve Wingard
                                       Stephen E. McConnico
                                       State Bar No. 13450300
                                       Steven J. Wingard
                                       State Bar No. 00788694
                                       Kim Bueno
                                       State Bar No. 24065345
                                       Stephen L. Burbank
                                       State Bar No. 24109672
                                       SCOTT DOUGLASS & MCCONNICO
                                       Colorado Tower
                                       303 Colorado St., Ste. 2400
                                       Austin, TX 78701
                                       Tel: (512) 495-6300
                                       Fax: (512) 495-6399
                                       smcconnico@scottdoug.com
                                       swingard@scottdoug.com
                                       kbueno@scottdoug.com
                                       sburbank@scottdoug.com

                                       Michael T. Pieja (pro hac vice to be filed)
                                       Alan E. Littmann (pro hac vice to be filed)
                                       Lauren Abendshien (pro hac vice to be filed)
                                       GOLDMAN ISMAIL TOMASELLI
                                         BRENNAN & BAUM LLP
                                       200 South Wacker Dr., 22nd Floor
                                       Chicago, IL 60606
                                       Tel: (312) 681-6000
                                       Fax: (312) 881-5191
                                       mpieja@goldmanismail.com
                                       alittmann@goldmanismail.com
                                       labendshien@goldmanismail.com

                                       Counsel for Defendant Apple Inc.




                                          7
4836-9424-3271
            Case 6:20-cv-00665-ADA Document 12 Filed 08/07/20 Page 8 of 8




                                      PROOF OF SERVICE

         I hereby certify that, on August 7, 2020, I served a copy of the foregoing via email, and

electronically filed the foregoing with the Clerk of the Court using the CM/ECF system, which

will send notification of such filing to the following:

         Darlene F. Ghavimi
         Texas State Bar No. 24072114
         K&L GATES LLP
         2801 Via Fortuna, Suite #350
         Austin, TX 78746
         Tel.: (512) 482-6919
         Fax: (512) 482-6859
         darlene.ghavimi@klgates.com

         Benjamin E. Weed
         Philip A. Kunz
         Erik J. Halverson
         Gina E. Johnson
         K&L GATES LLP
         Suite 3300
         70 W. Madison Street
         Chicago, IL 60602
         Tel.: (312) 372-1121
         Fax: (312) 827-8000
         benjamin.weed@klgates.com
         philip.kunz@klgates.com
         erik.halverson@klgates.com
         gina.johnson@klgates.com

         Peter E. Soskin
         K&L GATES LLP
         Suite 1200
         4 Embarcadero Center
         San Francisco, CA 94111
         Tel.: (415) 882-8046
         Fax: (415) 882-8220
         peter.soskin@klgates.com


                                           /s/ Steve Wingard
                                           Steve Wingard




                                                  8
4836-9424-3271
